DETAILED ACTION
Claims 1-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “A hybrid device, comprising: a plurality of diverse subsystems, including a first subsystem and a second subsystem, wherein the first subsystem comprises at least one first secured storage device configured to store a first software and a first central processing unit (CPU) configured to boot and execute the first software, wherein the second subsystem comprises at least one second secured storage device configured to store a second software, and a second CPU configured to boot and execute the second software, wherein the at least one first secured storage device is further configured to store a first secret key and a first stored signature corresponding to a first hash of the first software, wherein the at least one second secured storage device is further configured to store a second secret key, a second stored signature corresponding to the first hash of the first software, and a third stored signature corresponding to a first hash of the second software, wherein the first CPU is configured to generate the first hash of the first software and transmit the generated first hash of the first software to the second 
The following is considered to be the closest prior art of record:
Zimmer (US 2004/0064457) – teaches having multiple processors where one processor can act as a TPM. Components are hashed and the hash values are compared as a pre-boot authentication.
Durham (US 2005/0278499) – teaches a TPM to perform software validation using multiple processors and multiple memories.
Raleigh (US 2012/0088470) – teaches a hybrid device with software authentication.
Sheikh (US 2015/0189509) – teaches a hybrid device and software validation using keys and hash values.
Rahn (US 2020/0250344) – teaches a secure memory that is used to verify software using a hash value and key.
However, the concept of software verification using multiple processors and multiple subsystems as currently claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-26 are considered to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498